

EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of February 21, 2014,
by and between LMI AEROSPACE, INC., a Missouri corporation, its successors, and
assigns (“Corporation”), and DANIEL G. KORTE (“Employee”).
1.Purpose and Employment. The purpose of this Agreement is to define the
relationship between Corporation as an employer and Employee as an employee of
Corporation. Corporation hereby employs Employee, and Employee hereby accepts
employment with Corporation upon all of the terms and conditions set forth in
this Agreement.
2.Employee Representations and Warranties. Employee represents and warrants to
Corporation that Employee is not bound by any covenant not to compete or similar
agreement that would prohibit Employee from performing, or would restrict or
limit Employee in Employee’s performance of, Employee’s job duties for
Corporation. Employee shall indemnify and hold harmless Corporation and its
officers, managers, members, agents and representatives from and against any
damages, losses, claims, costs (including attorneys’ fees) incurred by any of
them arising out of or resulting from any breach of the foregoing representation
and warranty by Employee.
3.Duties and Position.
A.Position. Corporation hereby employs Employee as its President and Chief
Executive Officer, reporting to the Board of Directors of the Corporation
(“Board”). Employee’s title and/or reporting structure may be modified during
Employee’s employment by the Board. Employee will be designated by Corporation
as CEO-elect from March 10, 2014 until March 18, 2014, at which time he will
assume the role of Chief Executive Officer.
B.Duties. Employee shall perform and discharge well and faithfully, on behalf of
Corporation and its subsidiaries, duties commensurate with the position of Chief
Executive Officer of a publically-traded company. Employee shall also perform
any such other and further duties, responsibilities, and functions, at such
locations, and in such manner as may be specified from time to time by the Board
during Employee’s employment.
C.Duty of Loyalty. Employee agrees to devote so much of Employee’s time,
attention and energies to the business of Corporation as is necessary for the
successful operation of Corporation and shall endeavor at all times to improve
the business of Corporation. Employee shall not engage in any other business
activities without the advance written consent of Corporation. Such consent by
Corporation shall not be unreasonably withheld provided that such other business
activities do not detract from or violate Employee’s duties for and obligations
to Corporation.
D.Compliance with Corporation Policies. Employee agrees to comply with and be
subject to all of Corporation’s policies and procedures, including reasonable
amendments to such policies and procedures adopted by Corporation during the
term of Employee’s employment, as well as such reasonable rules and regulations
as are adopted from time to time by Corporation.
4.Term. The term of Employee’s employment under this Agreement shall commence on
March 10, 2014 (“Effective Date”), and shall terminate as on December 31, 2016
(“Term”) unless sooner terminated by either Party in accordance with the terms
of this Agreement. Neither Corporation nor Employee is under any obligation to
renew or extend the Employee’s employment beyond the Term of this Agreement.
5.Compensation
A.
Base Salary. For all services to be rendered by Employee in any capacity
hereunder, Employee shall be entitled to receive from Corporation an annual
“Base Salary” in the amount of:

Five Hundred Thousand Dollars ($500,000.00)
The Compensation Committee of the Board will annually review Employee’s salary
and may, in its sole discretion, increase (but not reduce) Employee’s Base
Salary. If increased, such Base Salary, as so increased, shall constitute “Base
Salary” hereunder.


All payments of Base Salary shall be paid in accordance with Corporation’s
normal payroll procedures and shall be less any authorized or required payroll
deductions. In the event this Agreement is in effect for only a portion of any
particular year, the amount of Employee’s Base Salary for that year shall be
prorated on the basis of the actual number of pay periods during such year that
this Agreement was in effect.
B.
Bonuses.

a.
Signing Incentive: On the Effective Date of this Agreement, Employee shall be
granted restricted shares of Corporation stock (“Restricted Stock”), pursuant to
a Restricted Stock Agreement (“RSA”), with a total grant value of One-hundred
Twenty-five Thousand Dollars ($125,000.00). Restricted Stock shall be issued and
vest in accordance with the terms of the RSA.

The number of shares to be granted will be determined by dividing the total
amount of the Signing Incentive by the average price per share on the date such
stock is granted.
b.
    Annual Performance Bonus: Employee shall be eligible for an annual
performance bonus (“Performance Bonus”) each Fiscal Year during the Term.
Employee shall have annual threshold, target and maximum Performance Bonus
payout opportunities of not less than 42.5%, 85% and 110% of Base Salary,
respectively, provided that individual Employee and Corporation performance
goals are met and Employee is employed under the terms and conditions of this
Agreement as of the first day of the Fiscal Year in which the Performance Bonus
is to be paid. The performance targets establishing Employee’s eligibility for
the Performance Bonus will be established by the Board of Directors, in
consultation with Employee, no later than 60 days after the start of the Fiscal
Year in which the Performance Bonus may be earned, or in the case of 2014, the
Effective date. In no event shall Corporation be obligated to pay Employee any
Performance Bonus if minimum performance goals are not achieved.

Any Performance Bonus payment shall be less any authorized or required payroll
deductions and shall be paid not later than fifteen (15) days after the receipt
by Corporation of its annual audited financial statements, which Corporation
expects to receive within ninety (90) days after the end of each Corporation
fiscal year. The Performance Bonus will be paid either one hundred percent
(100%) in cash or, at Employee’s election, fifty percent (50%) in cash and fifty
percent (50%) in Corporation stock. The price per share for any Corporation
stock paid as part of the Performance Bonus is based on the average price per
share on the date the cash portion of the bonus is paid and such stock is
granted. Should Employee elect the option to have 50% paid in cash and 50% in
Corporation stock, such election must be made and communicated in writing to
Corporation by March 31 of the fiscal year in which such Performance Bonus may
be earned.
For fiscal year 2014, the Performance Bonus will be prorated in accordance with
the prorated Base Salary as specified in Section 5 (A).
Corporation retains the right to modify or adjust the manner in which the
Performance Bonus is calculated at any time, including in the event that
Corporation either acquires the majority interest or more in the assets of
another entity, experiences a change in its organizational structure affecting
one or more of its entities, or sells its assets, or any portion thereof, to
another entity.
c.
Long-Term Incentive Plan: Provided Corporation’s financial targets are met, and
Employee has achieved and is maintaining a satisfactory level of performance as
determined by Corporation, and Employee is employed under the terms and
conditions of this Agreement as of the date in which the “Long Term Incentive”
is to be awarded, Corporation shall grant Employee Restricted Stock as part of
Corporation’s “Long Term Incentive Plan”. Restricted Stock shall be issued and
vest in accordance with the terms of the RSA.

As of the Effective Date of this Agreement, Employee will be provided a Long
Term Incentive for Fiscal Year 2014 equal to eighty-five percent (85%) of
Employee’s prorated Base Salary as specified in Section 5 (A).
For Fiscal Years 2015 and 2016, Employee will be eligible for a Long Term
Incentive amount targeted at eighty-five percent (85%) of Base Salary and with a
maximum potential Long Term Incentive amount of 110% of Base Salary. The
individual and organizational performance targets establishing Employee’s
eligibility for the Long Term Incentive will be established by the Board of
Directors, in consultation with Employee, no later than 60 days after the start
of the Fiscal Year in which the incentive may be earned. In no event shall
Corporation be obligated to grant Employee any Long Term Incentive if minimum
performance targets are not achieved. Any Long Term Incentive grant shall be
made not later than fifteen (15) days after the receipt by Corporation of its
annual audited financial statements. The number of shares to be granted will be
determined by dividing the total amount earned as Long Term Incentive for that
year by the average price per share on the date such stock is granted.
i.
Pursuant to Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (the “Dodd-Frank Clawback Provision”), if Corporation is required
to prepare an accounting restatement for any fiscal quarter or year due to the
material non-compliance of Corporation with any financial reporting requirement
under the securities laws, Corporation shall recover any incentive-based
compensation (including stock options) paid to any current or former executive
officer during the three-year period preceding the date on which the Corporation
is required to prepare a restatement. The amount to be recovered is the excess
of the amount originally paid to the executive officer based on the incorrect
financial statements over the amount that would have been paid under the
restated financials. In the event of any inconsistency between this section iii
and of the Dodd-Frank Clawback Provision, the Dodd-Frank Clawback Provision
shall prevail. Additionally, to the extent that future rules and regulations are
promulgated by the Securities and Exchange Commission or any other federal
regulatory agency that would add to, modify or supplement the Dodd-Frank
Clawback Provision (each, a “Modification”), then this section iii shall be
deemed modified to the extent required to remain consistent with the Dodd-Frank
Clawback Provision, giving effect to such revision as of the date upon which
such Modification becomes or would otherwise be deemed to be effective.

C.
Fringe Benefits. Provided that Employee meets the applicable eligibility
requirements, Employee shall be eligible to participate in such employee fringe
benefit plans as may be authorized and adopted from time to time by Corporation,
including the following: any health insurance plan; any medical reimbursement
plan; any qualified retirement plan; any disability or leave pay plan; any
disability insurance plan; any group term life insurance plan; and such other
employee benefit plans offered by Corporation for which Employee is eligible
pursuant to the terms of such plans. Corporation may also furnish such other
benefits to Employee as Corporation shall determine from time to time within its
sole discretion to be in the best interests of Corporation and Employee.

Corporation shall furnish to Employee during the term of Employee’s employment
an automobile selected by the Corporation and shall pay reasonable and customary
expenses associated with such automobile (i.e. fuel, insurance and maintenance
costs) to aid Employee in the performance of Employee’s duties. Upon election by
Employee, Corporation may, in lieu of the automobile, provide Employee with a
Seven Thousand Dollars ($7,000.00) annual automobile allowance.
Corporation retains the right to implement, modify or discontinue these benefits
at any time, with or without notice.
D.
Business Expenses. Throughout the term of Employee’s employment hereunder,
Corporation shall reimburse Employee for all reasonable and necessary travel,
entertainment, and other business expenses that may be incurred in direct
connection with the performance of Employee’s duties hereunder and in accordance
with reasonable policies concerning expense reimbursement adopted from time to
time by Corporation.

E.
Paid Leave. Employee shall be entitled to paid vacation time (“Vacation”) to use
during each year of this Agreement. The numbers of days of Vacation shall be at
the discretion of Employee, provided however, that any Vacation shall be taken
by Employee at such time or times as do not conflict, as reasonably practicable,
with Employee’s duties and responsibilities hereunder. As Vacation is not earned
or accrued annually, Employee shall not receive any compensation for unused
Vacation. Employee shall also be eligible for other paid leave in accordance
with Corporation’s policies, as amended, adopted, suspended or terminated from
time to time by Corporation.

6.Termination of Employment. The phrase “termination of employment” shall mean
that Employee has incurred a separation from service within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
and the regulations thereunder.
A.    Termination by Corporation for “Cause.” This Agreement and Employee’s
employment hereunder may be immediately terminated by Corporation, at its
option, for “Cause,” either with or without notice, if Employee shall:
i.
Engage in negligence or willful misconduct in the performance of Employee’s
duties, which is materially injurious to Corporation; or

ii.
Willfully fail to observe Corporation’s policies (such as, but not limited to,
any sexual harassment, workplace violence or drug testing policies); or

iii.
Commit acts of dishonesty of any kind, including willful misrepresentation,
falsification of records, or breach of Employee’s fiduciary duty to Corporation,
in Employee’s interactions or dealings with the Corporation, its employees or
customers.

iv.
Refuse to comply with any reasonable, lawful direction of the Board or
Corporation officer; or

v.
Engage in business practices or conduct that, in the reasonable opinion of the
Corporation, may or will result in a material injury or loss to Corporation,
including damage to customer relations or business prospects; or

vi.
Have illegal substances in Employee’s system, be impaired by alcohol, or use
prescription medications in a manner other than that for which it is prescribed,
while on Corporation’s premises or while engaged in the performance of
Employee’s duties for Corporation; or

vii.
Lose or have suspended any licenses, clearances or bonding required to perform
Employee’s duties under this Agreement; or

viii.
Violate any law, rule, or government regulation (other than traffic violations,
misdemeanors, or similar offenses that do not involve moral turpitude) or be
convicted of or plead nolo contendere to any felony.

For purposes of defining Cause, no act, or failure to act, of Employee shall be
considered “willful” unless done, or omitted to be done, by Employee
deliberately and with knowledge of the consequences of such action or inaction.
In the event of any such termination for Cause by Corporation, Corporation shall
only be obligated to continue to pay Employee the Regular Compensation due
Employee under this Agreement up to Employee’s termination date.
B.    Termination by Corporation Without Cause. This Agreement and Employee’s
employment hereunder may be immediately terminated by Corporation without Cause.
In the event of any such termination by Corporation without Cause, Corporation
shall be obligated to continue to pay Employee (i) the Base Salary due Employee
under this Agreement up to Employee’s termination date; and (ii) Severance Pay
as defined below.
C.    Termination by Employee. This Agreement and Employee’s employment
hereunder may be terminated by Employee with thirty (30) calendar days written
notice (“Notice Period”) to Corporation. Upon receiving notice of termination
from Employee, Corporation reserves the right to terminate this Agreement
immediately or at any time during the Notice Period. Provided Employee has given
the required thirty (30) calendar days notice, if Corporation elects to
terminate this Agreement before the termination date set forth in Employee’s
notice, Corporation shall be obligated to continue to pay Employee the Base
Salary that would have been due Employee under this Agreement to the end of
Employee’s Notice Period, but not exceeding thirty (30) days. If Employee
terminates this Agreement with less than thirty (30) calendar days notice or if
Employee elects not to remain employed for the full Notice Period, Corporation
shall only be obligated to pay Employee the Base Salary due Employee up to the
earlier of (i) the end of Employee’s Notice Period or (ii) the termination date
set by Corporation.
Notwithstanding anything to the contrary in this section (C), in the event
Employee terminates this Agreement for Good Reason, Corporation shall, in
addition to any Base Salary that would be due Employee through the end of the
Notice Period, pay Employee Severance Pay, as defined in Section 7(A) below.
Good Reason is defined as the occurrence of any of the following: (1) an
involuntary change in Employee’s authority, duties or responsibilities, which
would cause Employee’s position with Corporation to become of materially less
responsibility, authority and/or importance; or (2) Employee is not given
sufficient authority for Employee to carry out the responsibilities contemplated
hereunder; (3) Corporation otherwise materially breaches this Agreement,
provided that Employee must: (a) provide written notice to Corporation of Good
Reason no more than ninety (90) days after the initial existence of Good Reason,
and (b) afford Corporation thirty (30) days to remedy the material change or
breach, and (c) Employee must terminate within one-hundred-twenty (120) days
following the initial existence of any Good Reason if Corporation fails to
remedy the same. Employee acknowledges that occurrence of the events described
in (i) and (ii) below will not constitute a material breach of this Agreement
and will not constitute a material change by Corporation in Employee’s
authority, duties or responsibilities which would cause Employee’s position with
Corporation to become of materially less responsibility and importance: (i)
responsibility for one or more of Corporation’s or affiliates’ operations is
delegated to a person or persons (each a “Delegate Officer”) by the Board or the
Chief Executive Officer, regardless of whether Employee at one time performed
some or all of the job responsibilities assigned to such Delegate Officer,
provided that such Delegate Officer reports, directly or indirectly, to
Employee, and (ii) the size of Corporation changes.
D.    Death of Employee. This Agreement and Employee’s employment hereunder
shall terminate automatically upon the death of Employee. In the event
Employee’s employment is terminated by reason of Employee’s death, Employee’s
estate shall be eligible to receive any unpaid Base Salary that is due through
the date of death.
E.    Disability of Employee. This Agreement and Employee’s employment hereunder
may be terminated in the event of Employee’s disability, as defined in
Corporation’s Long Term Disability Policy in effect at the time, for a period of
six (6) months or more. Employee acknowledges and agrees that Employee shall
voluntarily submit to a medical or psychological examination for the purpose of
determining Employee’s continued fitness to perform the essential functions of
the Employee’s position whenever requested to do so by the Corporation. If the
Corporation elects to terminate the employment relationship on this basis, the
Corporation shall notify the Employee or the Employee’s representative in
writing and the termination shall become effective on the date that such
notification is given. In the event of a termination of employment by reason of
Employee’s disability, Employee shall be eligible to receive any unpaid Base
Salary that is due through the date of termination of Employee’s employment.
F.    Corporate Dissolution. This Agreement and Employee’s employment hereunder
shall terminate in the event of the termination of the business or corporate
existence of the Corporation. In the event of any such termination by
Corporation, Corporation shall be obligated to continue to pay Employee (i) the
Base Salary due Employee under this Agreement up to Employee’s termination date;
and (ii) Severance Pay as defined below.
G.    Reconciliation of Compensation Owed Employee. After any termination of
Employee’s employment hereunder, all compensation and amounts due to Employee
with respect to work performed or expenses incurred prior to the date of
termination shall be reconciled with amounts due to Corporation from Employee.
Each party shall be entitled to offset against any amounts that may be due to
the other party such amounts as are due from such other party to it or him. The
parties shall proceed expeditiously to accomplish the foregoing, and the
resulting amount due from one party to the other shall be paid promptly after it
is determined.
H.    Employee Cooperation. Following any notice of termination, Employee shall
fully cooperate with Corporation in all matters relating to the winding up of
Employee’s pending work on behalf of Corporation and the orderly transfer of any
such pending work to such other employees of Corporation as may be designated by
Corporation. To that end, Corporation shall be entitled to such full time or
part time services of Employee as Corporation may reasonably require during all
or any part of the period from the time of giving any such notice until the
effective date of such termination. Employee further agrees to cooperate with
and provide assistance to Corporation and its legal counsel in connection with
any litigation (including arbitration or administrative hearings) or
investigation affecting Corporation, in which (in the reasonable judgment of
Corporation) Employee’s assistance or cooperation is needed. Employee shall,
when requested by Corporation, provide testimony or other assistance and shall
travel at Corporation’s request in order to fulfill this obligation; provided,
however, that, in connection with such litigation or investigation, Corporation
shall attempt to accommodate Employee’s schedule, shall provide Employee with
reasonable notice in advance of the times in which Employee’s cooperation or
assistance is needed, and shall reimburse Employee for any reasonable expenses
incurred in connection with such matters.
7.Severance Benefits. In the event of a termination by Corporation without Cause
as defined in Section 6 B or in the case of Corporate Dissolution as defined in
Section 6 F, Corporation agrees to provide Employee with the following payments
and benefits, which shall be referred to as “Severance”:
A.
Twelve (12) months of Base Salary (“Severance Pay”).

B.
Notwithstanding A above, If employment is terminated in conjunction with a
change in the control of Corporation, Corporation will provide the Employee with
Severance Pay under the circumstances specified in (i) and (ii) of this
subsection (B), and the conditions set forth in subsections 7 (C) and (D) of
this Agreement. For the purposes of this Agreement, a “Change in Control” is
defined as the sale of substantially all of the operating assets of Corporation,
the acquisition of more than fifty percent (50%) of the stock of Corporation by
a group of shareholders or an entity which acquires control of Corporation (a
“Purchaser”), or a merger or consolidation of Corporation with any other
corporation, other than a merger or consolidation which would result in the
voting securities of Corporation outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) fifty percent (50%) or more of
the total voting power represented by the voting securities of Corporation or
such surviving entity outstanding immediately after such merger or
consolidation.

i.
If the Change in Control results in the involuntary termination of Employee or
results in Employee electing within nine (9) months from the date of the Change
in Control to terminate Employee’s employment for Good Reason (as defined
below), Corporation shall provide Employee with Severance Pay in an amount that
is equal to two and one-half times (2 ½ x) Employee’s annual Base Salary and
shall pay Employee any reasonably anticipated Performance Bonus, on a prorated
basis, for the fiscal year in which the Employee was terminated. Such
Performance Bonus shall be based on performance to date, as of the date of the
Change of Control.

ii.
If Employee voluntarily terminates Employee’s employment without Good Reason (as
defined in below) within ninety (90) days after the Change in Control,
Corporation shall provide the Employee:

Twelve (12) months of Base Salary
iii.
For the purposes of this subsection 7(B), “Good Reason” shall include, in
addition to the definition set forth in Section 6(C), the occurrence of any of
the following events: (1) the Purchaser requiring Employee to relocate his
primary work location more than fifty (50) miles from Employee’s then-present
location; or (2) the Purchaser refusing to offer full time employment to
Employee on terms comparable to those set forth in this Agreement.

C.
As a condition of receiving Severance hereunder, Employee will be required to
execute a release agreement.

D.
Severance Pay shall be less such amounts required to be withheld by law. The
Severance Pay shall be paid following termination in equal installments per the
Corporation’s regular pay schedule, commencing not later than forty-five (45)
days after:

i.
the date the release agreement has been executed in the event there is no
applicable revocation period for the release agreement; or

ii.
the date the revocation period for the release agreement has expired and no
revocation has occurred in the event there is an applicable revocation period
for the standard release agreement. In the event such forty-five (45) day period
spans two calendar years, commencement of payment of the Severance Pay will not
occur until the second calendar year and after the release agreement has become
effective.

E.
Notwithstanding anything to the contrary, the amount of Severance Pay provided
under this Agreement shall not under any circumstances exceed the amount defined
in § 280G of the Internal Revenue Code as a “parachute payment”.

F.
In addition to Severance Pay, if Employee elects continuation coverage under one
or more of the Corporation’s health plans (“Health Plans”) pursuant to the
continuation coverage terms of such Health Plan(s) and as required by the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), then for a
period equal to the number of months of Severance Pay (“Severance Period”),
Employee shall pay a reduced, monthly COBRA premium for continuation coverage.
The monthly premium to be paid by Employee shall be equal to the payroll
deduction contribution then being paid, each month, by the Corporation’s
actively employed, similarly situated employees, for the selected Health Plans’
coverage. Such coverage shall be provided in accordance with terms of the Health
Plan(s) as may exist or may be amended from time to time. If Employee elects to
continue COBRA coverage beyond the Severance Period, Employee will be
responsible for payment of the full, regular COBRA premium for any coverage
continuation thereafter.

G.
Corporation shall have no obligation to provide Severance to Employee in the
event of termination for any reason other than those set forth in this Section
7.



8.Confidential Information.
A.    Non-Disclosure. Employee shall, during the course of Employee’s employment
and at all times subsequent to Employee’s employment, hold in strictest and
total confidence all Confidential Information. Employee will at no time, except
as authorized by Corporation in writing or as required by any law, rule or
regulation after providing prior written notice to Corporation within sufficient
time for Corporation to object to production or disclosure or quash subpoenas
related to the same, directly or indirectly, use for Employee’s benefit or for
the benefit of others, or disclose, communicate, divulge, furnish to, or convey
to any other person, firm, or Corporation, any Confidential Information, nor
shall Employee permit any other person or entity to use Confidential Information
in competition with Corporation. Employee acknowledges that disclosure of
Confidential Information to or use of the same by third parties would greatly
affect the effective and successful conduct of the business of Corporation and
the goodwill of Corporation, and that any breach of the terms of this
subsection (A) shall be a material breach of this Agreement.
B.    Definitions.
i.    “Confidential Information” shall mean any information proprietary to
Corporation and not generally known, including trade secrets; Inventions;
technology, whether now known or hereafter discovered; information pertaining to
research, development, techniques, engineering, purchasing, marketing, selling,
accounting, licensing, know how, processes, products, equipment, devices,
models, prototypes, computer hardware, computer programs and flow charts,
program code, software libraries, databases, formulae, compositions,
discoveries, cost systems, pending business transactions, the identity of
customers and potential customers, and the particular needs and requirements of
customers; customer lists; customer histories and records; personnel
information; financial information; and confidential and proprietary information
of customers and other third parties received by Corporation.
ii.    “Invention” shall mean all ideas, discoveries, developments, inventions,
improvements, innovations, technology, computer programs, software, products,
methods, systems or plans, whether or not shown or described in writing or
reduced to practice or use, and whether or not entitled to the protection of
applicable patent, trademark, copyright, or similar laws, relating in any manner
to any of Corporation’s present or future products, services, manufacturing or
research.
iii.    The term Confidential Information shall not apply to the following: (a)
information that is or becomes public knowledge other than through the fault of
Employee; (b) information that is received by Employee from a third party who is
under no obligation to keep the information confidential; (c) information that
Employee can show by written records was in Employee’s possession prior to the
date of disclosure by Corporation to Employee of the Confidential Information in
question; or (d) information that is individually developed by Employee, and
that Employee can show by written or other tangible evidence was so
independently developed.
C.    Return of Confidential Information. Upon termination of Employee’s
employment with Corporation or at any other time upon Corporation’s request,
Employee shall deliver promptly to Corporation all originals and all copies
(including photocopies, facsimiles, and computer or other means of electronic
storage whether now known or hereafter discovered) of all documents and other
materials then in the Employee’s possession and whether prepared by the Employee
or others that constitute Confidential Information or relate in any way to
business of Corporation. Employee will not make or retain any copies of the
foregoing and will so represent to Corporation upon Employee’s termination of
employment. Furthermore, upon Employee’s termination of employment, Employee
will return to Corporation all computer hardware and/or software provided by or
owned by Corporation.
D.    Assignment of Inventions. Any Invention that Employee, either alone or
with others makes, discovers, devises, conceives, reduces to practice, or
otherwise possesses while employed by Corporation shall be “works made for hire”
as that term is defined in the United States Copyright Laws and the sole
property of Corporation. Employee further agrees to assign, and does hereby
irrevocably assign, to Corporation or Corporation’s designee, Employee’s entire
right, title and interest in: (i) all Inventions, (ii) all trademarks and
copyrights in any of the Inventions, and any applications with respect thereto,
and all of the goodwill appurtenant thereto, and (iii) all patent applications
and patents with respect to any of the Inventions, including those in foreign
countries, which Employee conceives or makes (whether alone or with others)
while employed by Corporation. Additionally, both while employed by Corporation
and afterwards, Employee agrees to execute and deliver at Corporation’s expense
any documents that Corporation may reasonably consider necessary or helpful to
assure the originality of all Inventions, obtain or maintain patents,
trademarks, copyrights or any other registrations, whether during the
prosecution of applications therefor or during the conduct of an interference,
opposition, litigation or other matter (all related expenses to be borne by
Corporation), and to vest ownership in, transfer and convey, by assignment or
otherwise, all right, title and interest in and to such items to Corporation.
9.Restrictive Covenants.
A.    Limitation on Competition. During the term of Employee’s employment and
for a period of one (1) year after the termination of such employment for any
reason (the “Restricted Period”), Employee shall not, engage directly or
indirectly, either personally or as an employee, partner, associate partner,
owner, officer, manager, agent, advisor, consultant or otherwise, or by means of
any corporate or other entity or device, in any business which is competitive
with the business of Corporation. For purposes of this covenant, a business will
be deemed competitive if it is conducted in whole or in part within any
geographic area wherein Corporation is engaged in marketing its products, and if
it involves the design or manufacture of products for the aerospace industry
that are the same or substantially similar to those designed or manufactured by
Corporation or if it is in any manner competitive, as of the date of cessation
of the Employee’s employment, with any business then being conducted by
Corporation or as to which Corporation has then formulated definitive plans to
enter;
B.    Non-Solicitation of Customers. During Employee’s employment and during the
Restricted Period, Employee shall not, individually or collectively, as a
participant in a partnership, sole proprietorship, corporation, limited
liability Corporation, or other entity, or as an operator, investor,
shareholder, partner, director, employee, consultant, manager, sales
representative, independent contractor or advisor of any such entity, or in any
other capacity whatsoever, either directly or indirectly (i) solicit any
business from any Customer or assist any other entity in soliciting any business
from any Customer; (ii) request or advise any Customer to withdraw, curtail, or
cancel any of such Customer’s business or other relationships with Corporation;
or (iii) otherwise interfere with any relationship between Corporation and any
Customer. As used in this section, “Customer” shall mean any person or entity
(and/or their respective affiliates or successors) to which Corporation rendered
any services or sold anything of value to.
C.    Non-Solicitation of Suppliers. During Employee’s employment and during the
Restricted Period, Employee shall not induce or attempt to induce any salesman,
distributor, supplier, manufacturer, representative, agent, jobber or other
person transacting business with Corporation to terminate their relationship
with or Corporation, or to represent, distribute or sell products in competition
with products of Corporation; or
D.    Non-Solicitation of Employees. During Employee’s employment and during the
Restricted Period, Employee shall not (i) participate, directly or indirectly,
in or be materially involved in any manner in the hiring or any attempt to hire
as an employee, officer, director, consultant, or advisor any person who is, at
the time of such hiring or attempted hiring, or was within six (6) months of
such hiring or attempted hiring, an employee of Corporation; or (ii) otherwise,
directly or indirectly, induce or attempt to induce any employee of Corporation
or of any affiliate of Corporation to leave the employ of Corporation.
E.    Reasonableness of Restrictions. It is the intention of the parties to
restrict the activities of Employee under this Section 9 only to the extent
necessary for the protection of legitimate business interests of Corporation.
Employee acknowledges that Employee’s covenant not to compete unfairly is
necessary to protect the legitimate business interests of Corporation, and that
irreparable harm and damage will be done to Corporation in the event that
Employee competes unfairly with Corporation. Employee has carefully read and
considered the provisions of this Section titled “Restrictive Covenants” and,
having done so, agrees that the restrictions set forth herein are fair and
reasonable and are reasonably required for the protection of the legitimate
business interests of Corporation. Employee further agrees and acknowledges that
the geographic and durational limitations set forth herein are reasonable under
the circumstances considering Employee’s access to Corporation’s Confidential
Information and customer relationships and other relevant factors, and agrees
that Corporation’s need for the protection afforded herein is greater than any
hardship Employee might experience by complying with the terms set forth
therein. However, the parties specifically covenant and agree that should any of
the provisions set forth therein, under any set of circumstances not now
foreseen by the parties, be deemed too broad for such purpose, said provisions
will nevertheless be valid and enforceable to the extent necessary for such
protection.
F.    Tolling. In the event of a breach by Employee of this Section entitled
“Restrictive Covenants,” then the restrictive periods referenced herein shall be
tolled and shall begin to run or recommence running only at such time as the
breach is alleviated or remedied.
G.    Change in Control. The parties agree that the Restricted Period provided
for in this section shall be:
i.
reduced to six (6) months in event of a Change in Control (as that term is
defined in subsection 7(C) herein); or

ii.
eliminated if the business currently operated by the Corporation is terminated
and the assets of the Corporation are liquidated.

10.Remedies. In the event of the breach by Employee of any of the terms of this
Agreement, notwithstanding anything to the contrary contained in this Agreement,
Corporation may terminate the employment of the Employee in accordance with the
provisions of Section 6. It is further agreed that any breach or evasion of any
of the terms of this Agreement by Employee will result in immediate and
irreparable injury to Corporation and will authorize recourse to injunction
and/or specific performance as well as to other legal or equitable remedies to
which Corporation may be entitled. In addition to any other remedies that it may
have in law or equity, Corporation also may require an accounting and repayment
to Corporation of all profits, compensation, remuneration or other benefits
realized, directly or indirectly, as a result of such breaches by the Employee
or by a competitor’s business controlled, directly or indirectly, by the
Employee. No remedy conferred by any of the specific provisions of this
Agreement is intended to be exclusive of any other remedy and each and every
remedy given hereunder or now or hereafter existing at law or in equity by
statute or otherwise. The election of any one or more remedies by Corporation
shall not constitute a waiver of the right to pursue other available remedies.
If either party shall commence a proceeding against the other to enforce and/or
recover damages for breach of this Agreement, the prevailing party in such
proceeding shall be entitled to recover from the other party all reasonable
costs and expenses of enforcement and collection of any and all remedies and
damages, or all reasonable costs and expenses of defense, as the case may be.
The foregoing costs and expenses shall include reasonable attorneys’ fees.
11.Assignability. This Agreement may be assigned by Corporation to any other
entity wholly-owned by Corporation or to any other entity which purchases
substantially all of the assets of Corporation or acquires a majority of the
stock of Corporation. The services to be performed by Employee hereunder are
personal in nature and, therefore, Employee shall not assign Employee’s rights
or delegate Employee’s obligations under this Agreement, and any attempted or
purported assignment or delegation not herein permitted shall be null and void.
12.Binding Effect; Third Party Beneficiaries. Subject to the provisions of
Section 11, this Agreement shall inure to the benefit of and may be enforced by
Corporation and its successors or assigns, and it shall be binding upon Employee
and Employee’s heirs, successors, and assigns. Except as expressly set forth
herein, this Agreement is not intended to confer any rights or remedies upon any
other person or entity.
13.Disclosure of Existence of Agreement. To preserve Corporation’s rights under
this Agreement, Corporation may advise any third party of the existence of this
Agreement and its terms, and Employee specifically releases and agrees to
indemnify and hold Corporation harmless from any liability for doing so.
14.Opportunity to Review. Employee acknowledges his understanding that this
Agreement was prepared by counsel for Corporation and further acknowledges his
understanding that in such capacity, such counsel has acted solely as counsel
for Corporation and does not in any way represent Employee. Employee hereby
acknowledges and represents that he has had the opportunity to review this
Agreement and to seek advice of counsel of his choosing to represent the
interests of Employee prior to his execution hereof.
15.Governing Law. This Agreement shall be deemed for all purposes to have been
made in the State of Missouri, notwithstanding either the place of execution
hereof, nor the performance of any acts in connection herewith or hereunder in
any other jurisdiction. This Agreement shall be governed by and construed in
accordance with the laws of the State of Missouri, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Missouri or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Missouri
16.Venue and Jurisdiction. The exclusive venue and jurisdiction for any
litigation concerning this Agreement shall be in the Circuit Court for the 11th
Judicial District, St. Charles County, Missouri, unless that court lacks
jurisdiction, in which case such action shall be brought in the United States
District Court for the Eastern District of Missouri. Any of the foregoing courts
shall have personal jurisdiction over Employee and jurisdiction over matters
arising out of this Agreement, and Employee hereby irrevocably waives any and
all objections to personal jurisdiction, venue or convenience in the
aforementioned courts.
17.Waiver. No waiver by either party hereto of any condition or provision of
this Agreement to be performed by the other party shall be deemed a waiver of
similar or dissimilar provisions or condition at the same or at any prior or
subsequent time. Waiver by either party hereto of any breach or violation of any
provision of this Agreement shall not operate as or be construed to be a waiver
of any subsequent breach thereof or as a waiver by any other entity.
18.Severability. Should any one or more sections of this Agreement be found to
be invalid, illegal, or unenforceable in any respect, the validity, legality,
and enforceability of the remaining sections contained herein shall not in any
way be affected or impaired thereby. In addition, if any section hereof is found
to be partially enforceable, then it shall be enforced to that extent. A court
with jurisdiction over the matters contained in this Agreement shall have the
authority to revise the language hereof to the extent necessary to make any such
section or covenant of this Agreement enforceable to the fullest extent
permitted by law.
19.Notices. All notices provided for in this Agreement shall be in writing and
shall be given either (a) by actual delivery of the notice to the party entitled
thereto or (b) by depositing the same with the United States Postal Service,
certified mail, return receipt requested, postage prepaid, to the address of the
party entitled thereto. The notice shall be deemed to have been received in case
(a) on the date of its actual receipt by the party entitled thereto or in case
(b) two (2) days after the date of its deposit with the United States Postal
Service.
If to the Corporation:
LMI Aerospace, Inc.
Attn: Legal Counsel
411 Fountain Lakes Blvd.
St. Charles, MO 63301


and, if to the Employee, to:


Daniel G. Korte
15 Cedar Crest
St. Louis, MO 63132


or to such other address as may be specified by either of the parties in the
manner provided under this Section.
20.    Survival. All of those provisions of this Agreement that require
performance by either party following termination of Employee’s employment
hereunder shall survive any termination of this Agreement.
21.    General Interpretive Principles. This Agreement shall be construed
without regard to any presumption or rule requiring construction against the
drafting party. For purposes of this Agreement, except as otherwise expressly
provided or unless context otherwise requires:
A.    the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular provision;
B.    the terms “include,” “including,” and similar terms shall be construed as
if followed by the phrase “without being limited to;”
C.    relative to the determining of any period of time, “from” means “from and
including” and “to” and “through” mean “to and including;”
D.    “or,” “either” and “any” are not exclusive;
E.    the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or;” and
F.    the headings contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto.
22.    Section 409A.
A.This Agreement shall at all times be administered and the provisions of this
Agreement shall be interpreted consistent with the requirements of Section 409A.
In the event that any provision of this Agreement does not comply with the
requirements of Section 409A, Corporation, in exercise of its sole discretion
and without consent of Employee, may amend or modify this Agreement in any
manner to the extent necessary to meet the requirements of Section 409A.
B.This Agreement is intended to comply with Section 409A or an exemption
thereunder, and will be construed and administered in accordance with Section
409A. Notwithstanding any other provision of this Agreement, payments provided
under this Agreement may only be made upon an event and in a manner that
complies with Section 409A or an applicable exemption. Any payments under this
Agreement that may be excluded from Section 409A either as separation pay due to
an involuntary separation from service or as a short-term deferral will be
excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement will be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment will only be made if such termination of employment
constitutes a “separation from service” under Section 409A.
C.Notwithstanding any other provision of this Agreement, if at the time of
Employee’s termination of employment, Employee is a “specified employee,”
determined in accordance with Section 409A, any payments and benefits provided
under this Agreement that constitute “nonqualified deferred compensation”
subject to Section 409A that are provided to Employee on account of Employee’ s
separation from service will not be paid until the first payroll date to occur
following the six-month anniversary of Employee’s termination date (“Specified
Employee Payment Date”). The aggregate amount of any payments that would
otherwise have been made during such six-month period will be paid in a lump sum
on the Specified Employee Payment Date without interest and, thereafter, any
remaining payments will be paid without delay in accordance with their original
schedule. If Employee dies during the six-month period, any delayed payments
will be paid to Employee’s estate in a lump sum within thirty (30) calendar days
after Employee’s death.
23.    Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and such counterparts shall constitute but one and the same
instrument. A signature of a party by facsimile or other electronic transmission
(including a .pdf copy sent by e-mail) shall be deemed to constitute an original
and fully effective signature of such party.
24.     Entire Agreement; Amendments. The provisions hereof constitute the
entire and only agreement between the parties with respect to the subject matter
hereof and supersedes all prior agreements, commitments, representations,
understandings, or negotiations, oral or written, and all other communications
relating to the subject matter hereof. No amendment or modification of any
provision of this Agreement will be effective unless set forth in a document
that purports to amend this Agreement and is executed by all parties hereto.


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first set forth above.


CORPORATION:    LMI AEROSPACE, INC.




By:_____________/s/______________________________
Judith W. Northup
Chairperson, Compensation Committee
Board of Directors
LMI Aerospace, Inc.




EMPLOYEE:    _______________/s/_______________________________
DANIEL G. KORTE

Employment Agreement    Page 1
Daniel G. Korte            